Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two

                                                                                            April 27, 2021




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                                 No. 53646-3-II

                                Appellant,

         v.

 MARY THELMA WALKER,                                             PUBLISHED OPINION

                                Respondent.

       WORSWICK, J. — The State appeals an order dismissing Mary Walker’s criminal charges

with prejudice for a CrR 3.3 time for trial violation. Walker was charged with one count of

fourth degree assault in municipal court, and that court arraigned her and set a trial date. The

charge was eventually dismissed without prejudice so that Walker’s charge could be refiled in

superior court. In superior court, on the day before the expiration of the time for trial period, the

trial court reset the trial date well beyond the expiration date. Walker did not object until seven

days later, when she moved to dismiss with prejudice. The trial court granted Walker’s motion.

The State moved for reconsideration, which was denied. We reverse and remand.
No. 53646-3-II


                                              FACTS

                          I. CRIMINAL CHARGE AND MOTION TO DISMISS

       In January 2018, Walker was charged with one count of fourth degree assault in Centralia

Municipal Court after allegedly striking a child while babysitting. On February 13, Walker was

arraigned in municipal court and pleaded not guilty. On August 28, rather than proceed to trial,

the prosecutor moved to dismiss her charge without prejudice to allow for charging as a felony in

superior court. On May 1, 2019, the State charged Walker with one count of third degree assault

of a child based on the same conduct.1 The trial court appointed counsel for Walker and allowed

her to remain released on her personal recognizance.

       The trial court arraigned Walker on May 30, which was one day before expiration of time

for trial. Walker entered a plea of not guilty.

       At the arraignment, the trial court incorrectly declared that the time for trial expiration

date was August 28, and it set a trial date for August 19 at the request of the State. The trial

court asked defense counsel if he agreed with the set trial date, to which counsel responded,

“I[’]ll be here.” Verbatim Transcript of Proceedings (VTP) (May 30, 2019) at 3.

       On June 6, seven days after the trial date was set, Walker filed a motion “formally

object[ing]” to the August 19 trial date under CrR 3.3(d)(3) because the trial date violated the

time for trial rule. Walker also filed a motion to dismiss with prejudice for the same reason.

       The State conceded that May 31 was the time for trial expiration date, but it argued that

Walker had no right to object after the expiration date because a motion to move the trial date


1
  In calculating time for trial, all pending “related charges” are included. CrR 3.3(a)(5). A
“related charge” is “a charge based on the same conduct as the pending charge that is ultimately
filed in the superior court.” CrR 3.3(a)(3)(ii).


                                                  2
No. 53646-3-II


into the time for trial period was no longer possible. That is, the State argued that a defendant

cannot object to a trial date for being outside of the time for trial period without simultaneously

moving that the trial date be scheduled within the time for trial period. The State further argued

that because the parties agreed at the May 30 hearing, which was within time for trial period, to

set the trial date to August 19, the rules permitted an exclusion period making the trial date

timely.

                    II. HEARING ON MOTION TO DISMISS AND RECONSIDERATION

          On June 26, the trial court heard Walker’s motion to dismiss. The State argued that a

defendant’s right to object within 10 days of an improper trial date was inseparable from a

motion to move the trial date into the time for trial period under CrR 3.3(d)(3). The State further

argued that because Walker waited to object until after the time for trial date expired, she lost her

right to object, and the otherwise impermissible trial date must be treated as the last allowable

date for trial under CrR 3.3(d)(4).

          Walker’s counsel argued that he complied with a plain reading of CrR 3.3 by making an

objection within 10 days of the trial-setting date, and that the impossibility of the trial court to

move the trial date to within the time for trial period should not prevent his ability to object.

Counsel argued that he had no obligation to make his objection at the May 30 hearing, that he

deliberately did not agree to the trial date, and that it would have been against his client’s

interests to object at that time.

          Walker’s counsel further argued that just as the State had a choice of when to file charges

and hold a hearing to set the trial date, Walker also could choose when to object, stating:

                 On the 30th of May, when the court inquired of dates, I did not propose a
          date. When the court said the date, my response was—and I was particular—I will


                                                   3
No. 53646-3-II


        be here that day. I did not agree to the date. . . . It’s not my fault or my client’s fault
        that initial trial setting occurred on the day before speedy trial ran out. That’s clearly
        the state’s issue.
                 ....
                 You know what the benefit is though, Judge. If somehow I object and we’re
        within five days of speedy trial, there’s an opportunity under [CrR 3.3](g) to get a
        cure period. And they’ve done that to me once.
                 ....
                 . . . They filed it on May 1. There’s a lot of ways they could have done this
        but didn’t. They waited until May 30th.
                 On May 30th we had the initial trial setting. Within 10 days, and that was
        clearly out of speedy trial, I objected under the rules and therefore preserved my
        client’s right to object, and we’re objecting right now. The [S]state agrees. We
        can’t set it. . . .
                 Had I objected the day after we set it, they could have come in and used a
        cure period. But the rules allow me to wait and use the rules effectively, and I did.
        So they had no ability to use the cure period. There’s no way to fix this. There’s
        nothing for the court to do but dismiss this case with prejudice, because clearly it
        violated. There’s no saving.[2]

VTP (June 26, 2019) at 9-12.

        The trial court agreed with Walker and granted the motion to dismiss with prejudice. The

trial court explained that under a plain reading of CrR 3.3, a defendant does not lose their right to

object so long as the objection was made within 10 days of the trial setting date. The trial court

stated that “[t]he fact that the [S]tate waited so long to file this that it could not be set within

speedy trial does not eliminate the defendant’s right to object.” VTP (June 26, 2019) at 15. The




2
  In order to allow “‘flexibility in avoiding the harsh remedy of dismissal with prejudice,’” CrR
3.3 provides a “‘30-day buffer period’” for excluded periods and a “‘one-time ‘cure-period’ . . .
that allows the court to bring a case to trial after the expiration of the time for trial period.’”
State v. Saunders, 153 Wn. App. 209, 220, 220 P.3d 1238 (2009) (quoting State v. Flinn, 154
Wn.2d 193, 199 n.1, 110 P.3d 748 (2005)); CrR3.3(b)(5), (g).




                                                    4
No. 53646-3-II


trial court reasoned that defense counsel’s knowledge of when they could bring an objection did

not matter as long as the objection was made within 10 days.3

        The State filed a motion for reconsideration. In its brief supporting that motion, the State

raised a new argument based on defense counsel’s statements at the hearing that defense counsel

had intentionally delayed their objection in order to make the violation of time for trial incurable,

and thus they waived their right to object.

        The trial court denied the State’s motion for reconsideration in a one page order without

stating its reasoning. The State appeals the trial court’s orders granting Walker’s motion to

dismiss and denying the State’s motion for reconsideration.

                                              ANALYSIS

        The State argues that the trial court erred when it granted Walker’s motion to dismiss

with prejudice for violations of CrR 3.3. First, it argues that the 10-day rule to object to a time

for trial violation does not apply when there are fewer than 10 days left before the expiration of

the time for trial period, citing State v. Austin, 59 Wn. App. 186, 796 P.2d 746 (1990). Second, it

argues that Walker waived her right to object to the time for trial violation when defense counsel

knowingly failed to advise the trial court that the date it set for trial was a violation of the time

for trial rule. For the same reasons, the State argued that the trial court erred when it denied the

State’s motion for reconsideration.




3
  Although the trial court did not make any finding of fact regarding defense counsel’s
knowledge of a speedy trial violation on May 30, counsel’s arguments at the hearing make clear
that he was aware of the expiration of the speedy trial period violation on May 30, and chose not
to disclose this information.



                                                   5
No. 53646-3-II


       Walker responds that, under a plain reading of CrR 3.3(d)(3), she complied with the rule

when she objected within 10 days of the trial setting date and that the incurability of the violation

did not preclude her right to object. Walker also argues that defense counsel’s knowledge of the

time for trial violation as of May 30 is a question of fact not supported in the record on appeal.

       We hold that the trial court erred when it granted Walker’s motion because it relied on

the erroneous legal conclusion that it did not matter if defense counsel knew the August 19 trial

date was a violation of time for trial and nonetheless failed to advise the court. Accordingly, we

hold that the trial court erred in granting the motion to dismiss the charge with prejudice and in

denying the State’s motion for reconsideration.

       We review de novo a trial court’s application of the time for trial rule to a particular set of

facts. State v. Kenyon, 167 Wn.2d 130, 135, 216 P.3d 1024 (2009). We review a trial court’s

denial of a motion for reconsideration for an abuse of discretion. State v. Englund, 186 Wn.

App. 444, 459, 345 P.3d 859 (2015).

       Criminal defendants have a fundamental right to a speedy trial, secured by the Sixth

Amendment. Klopfer v. State of N.C., 386 U.S. 213, 223, 87 S. Ct. 988, 18 L. Ed. 2d 1 (1967).

CrR 3.3, the time-for-trial rule, has the purpose of ensuring that a defendant’s constitutional right

to a speedy trial is effectuated. State v. Ollivier, 178 Wn.2d 813, 823, 312 P.3d 1 (2013). The

rule provides that an accused out-of-custody defendant must be brought to trial within 90 days of

arraignment. CrR 3.3(b)(2)(i), (c). A charge not brought to trial within the time for trial limit

must be dismissed with prejudice and the trial court loses its authority to try the case, regardless

of whether the defendant shows prejudice. State v. Saunders, 153 Wn. App. 209, 220, 220 P.3d

1238 (2009); State v. Ross, 98 Wn. App. 1, 5, 981 P.2d 888 (1999); CrR 3.3(h).



                                                  6
No. 53646-3-II


       Here, the parties agree that May 31, 2019, was the expiration date of Walker’s time for

trial period. On May 30, one day before the expiration date, the trial court set a trial date that

was in violation of the time for trial rule, but Walker did not object until seven days later. The

question for us is whether Walker’s objection was waived.

A.     Timeliness of Objection under State v. Austin

       Relying on State v. Austin, 59 Wn. App. 186, 796 P.2d 746 (1990), the State argues that

Walker’s delayed objection was waived because she filed a written objection after the time for

trial had expired. Walker urges this court not to follow Austin, arguing it contravenes a plain

reading of CrR 3.3. We disagree with the State that Austin controls here.

       A defendant’s objection to a trial date set in violation of CrR 3.3 must be timely.

       A party who objects to the date set upon the ground that it is not within the time
       limits prescribed by this rule must, within 10 days after the notice is mailed or
       otherwise given, move that the court set a trial within those time limits. . . . A party
       who fails, for any reason, to make such a motion shall lose the right to object that
       a trial commenced on such a date is not within the time limits prescribed by this
       rule.

CrR 3.3(d)(3).

       In the event a trial date is set outside the time allowed by CrR 3.3, but the defendant lost

the right to object to that date because she failed to timely object, the trial date becomes the last

allowable date for trial. CrR 3.3(d)(4).

       In 2003, our Supreme Court amended the time for trial rule based on recommendations

from the Washington Courts Time-for-Trial Task Force. State v. George, 160 Wn.2d 727, 737,

158 P.3d 1169 (2007). The task force was concerned about “the degree to which the time-for-

trial standards [had] become less governed by the express language of the rule and more

governed by judicial opinions . . . [that had] at times expanded the rules by reading in new


                                                  7
No. 53646-3-II


provisions.”4 Their final report recommended language to ensure CrR 3.3 was exhaustive and

comprehensive in its plain meaning. For example, as a result, CrR 3.3(h) was amended to

include, “No case shall be dismissed for time-to-trial reasons except as expressly required by this

rule, a statute, or the state or federal constitution.”

        In Austin, Division One of this court upheld the trial court’s denial of a motion to dismiss

under CrR 3.3 when Austin objected at 4:15 p.m. on the day of expiration of the time for trial

period. 59 Wn. App. at 200, 202. In that case, on July 12, which was the original trial date and

the day before time for trial expired, the trial court continued the trial to July 14. Id. at 195. On

July 13, defense counsel realized that the trial was improperly continued and objected to the trial

date as being beyond the time for trial period. Id. at 195. Defense counsel’s objection, the court

reasoned, was too late, because it was filed “effectively after the speedy trial period had expired,

since the trial could not have immediately begun.” Id. at 200. The Austin court interpreted CrR

3.3 to hold that in such situations, when trial is set or reset with fewer than 10 days before the

expiration of time for trial, the defense must object “in sufficient time for the trial to commence

within the proper speedy trial period.” Id. at 200. Otherwise, the time for trial objection is

waived.5 Id. at 200.

        But Austin exceeds the plain meaning of CrR 3.3, which first provides that “[i]t shall be

the responsibility of the court” to ensure a timely trial. CrR 3.3(a)(1). CrR 3.3(d)(3) does not



4
 WASHINGTON COURTS TIME–FOR–TRIAL TASK FORCE, FINAL REPORT B I. at ¶ 6
(Oct. 2002) (on file with Admin. Office of the Courts), available at http://www.courts.
wa.gov/programs_orgs/pos_tft (last visited April 5, 2021).
5
  Austin was decided under former CrR 3.3(f)(2) (1986), but the operative language regarding
the 10-day rule is the same as the current CrR 3.3 (d)(3).


                                                    8
No. 53646-3-II


state or imply that this responsibility changes when a trial date is set during the last 10 days

before the expiration of the time for trial period. The implied waiver rule under Austin punishes

unwitting defendants and unfairly relieves the court of its responsibility to ensure a timely trial is

held. In Austin, the defendant moved at his first opportunity.

        We disagree with Austin because it places the burden and responsibility on the defendant

to ensure a timely trial where the rule expressly states otherwise. Thus, the State’s argument that

Walker waived her time for trial objection based merely on the timing of the objection fails.

B.      Duty To Advise the Tribunal of Known Time for Trial Violation

        The State next argues that under State v. Malone, 72 Wn. App. 429, 864 P.2d 990, 994

(1994), and State v. White, 94 Wn. 2d. 498, 617 P.2d 998 (1980), Walker’s knowing and

deliberate failure to advise the tribunal of the time for trial violation at the time the trial date was

set constitutes a waiver of her objection. The State argues that Walker’s statements at the June

26 hearings prove that defense counsel knew of the time for trial violation when the trial date

was set on May 30. Walker urges this court to not follow Malone, and alternatively argues that

whether counsel knew of the time for trial violation is a question of fact for the trial court, and

the trial court made no such finding. We agree with the State and hold that where a defense

attorney knows of and fails to timely advise the trial court of a speedy trial violation, the

objection is waived.

        Although ultimate responsibility for ensuring compliance with the time for trial rule is

with the trial court, primary responsibility for bringing the defendant to trial within the time for

trial period is with the State. State v. Wilks, 85 Wn. App. 303, 309, 932 P.2d 687, review denied,

133 Wn.2d 1002, 943 P.2d 663 (1997). A defense attorney has a duty to protect a client’s right



                                                   9
No. 53646-3-II


to a speedy trial. Malone, 72 Wn. App. at 433-34. “A defendant has no duty to bring himself to

trial,” Barker v. Wingo, 407 U.S. 514, 527, 92 S. Ct. 2182, 33 L. Ed. 2d 101 (1972), but defense

counsel does bear some responsibility to assert the client’s speedy trial rights and to assure

compliance before the time for trial period expires. State v. Carson, 128 Wn.2d 805, 815, 912

P.2d 1016 (1998).

        If at any point before the time for trial period expires defense counsel becomes aware that

the trial date has been set in violation of time for trial rules, defense counsel has a duty as an

officer of the court to so advise the court. White, 94 Wn.2d. at 502-03; Malone, 72 Wn. App. at

435. Additionally, defense counsel has an affirmative duty to “investigate those easily

ascertainable facts that are relevant to setting the trial date within the speedy trial period.”

Malone, 72 Wn. App. at 435. Failure to uphold these duties constitutes a waiver. Id. at 435-36.

        In White, our Supreme Court affirmed dismissal of a rape conviction when the trial date

was erroneously set beyond the time for trial period and there was no indication defense counsel

was aware of the time for trial violation when he failed to object. 94 Wn.2d at 503. The case in

White was dismissed even though defense counsel did not inform the court at the trial setting that

the date was six days beyond the speedy trial period. 94 Wn.2d at 498, 502. The White court

reasoned that although an attorney’s primary duty is to serve the client, an attorney is also an

officer of the court, where he owes a duty of frankness and honesty under the Rules of

Professional Conduct. 94 Wn.2d at 502. White explains that “[t]he selection of a proper trial

date is a mutual task with ultimate responsibility in the court.” 94 Wn.2d at 502. The White

court addressed the apparent discord between defense counsel’s duty to the client to obtain the

best outcome for the client and counsel’s duty as an officer of the court to not delay an objection



                                                  10
No. 53646-3-II


because “counsel best serves both his client and the adversary system by assuring compliance

with the rule when trial dates are set.” 94 Wn.2d at 502.

       The White court explained that “[i]f at the trial setting defendant’s counsel was aware that

the trial date fixed was beyond the 60-day limit, he had a duty to so advise the court.” White, 94

Wn.2d 502-03. In affirming dismissal for White, our Supreme Court explained that defense

counsel’s knowledge of the error was germane to its holding: “Had we any indication counsel

was in any way attempting to mislead the court or, in this instance that he recognized the court

had fixed an erroneous date and remained silent, our view would be different.” 94 Wn.2d at 503.

       Malone, drawing from the shared duty of the court and counsel, expands on the notion

that an attorney has a duty to inform the court of known errors in setting the trial date to include

an affirmative duty to investigate “easily ascertainable facts” relevant to such an error. 72 Wn.

App. at 435. In Malone, the trial court set the trial date beyond the time for trial limit. 72 Wn.

App. at 432. The record was silent as to when defense counsel learned of this error, but the

parties did not dispute that the information relating to the amount of time elapsed was easily

available to counsel. 72 Wn. App. at 434. Division One of this court held that, because the

defense counsel’s objection was untimely, the objection was waived, reasoning that “[j]ust as

defense counsel cannot wait to object to a known speedy trial violation until after the speedy trial

period expires, defense counsel cannot wait to investigate easily ascertainable facts relevant to

setting the correct trial date until after the speedy trial period expires.” 72 Wn. App. at 435.

       Here, the trial court erroneously concluded that defense counsel’s knowledge of the time

for trial violation was not germane to its decision to dismiss. Because the trial court relied on




                                                 11
No. 53646-3-II


this erroneous conclusion of law to make its decision, we hold that the trial court erred when it

granted Walker’s motion to dismiss with prejudice.

       Walker argues that the record does not support a finding that defense counsel knew on

May 30 that the trial date was beyond the time for trial limit. We disagree. Although the trial

court made no specific finding of fact about what defense counsel knew, defense counsel’s

statements at the June 26 hearing are sufficiently clear for us to determine counsel’s knowledge

on May 30. Defense counsel stated that when he said, “I’ll be here,” in response to the trial court

setting the erroneous trial date, he deliberately did not offer an express agreement to the trial date

and that this was as a tactic to inhibit the State’s ability to cure the error. Defense counsel stated

that he was allowed to wait to object until after the time for trial rule violation became incurable,

and that is what “[he] did.” This is a plain admission that he knew on May 30 that the trial date

was improper.

       Defense counsel’s failure to notify the trial court of the violation constitutes a waiver of

the sort described in White. We agree with Malone that if defense counsel knows or should have

known from easily ascertainable facts of a time for trial violation before the speedy trial period

expires, he has a duty to raise the issue before the period expires to avoid waiver. Therefore, we

hold that the facts clearly support that defense counsel knew of the time for trial rule violation

and waived the objection by not raising the issue with the trial court.

                                           CONCLUSION

       In conclusion, we disagree that Austin controls here because it is the trial court’s

responsibility to conduct a timely trial. However, the record here shows that Walker’s counsel




                                                  12
No. 53646-3-II


knowingly delayed objecting to the time for trial error, and thus waived Walker’s objection.

Consequently, the trial erred when it granted Walker’s motion to dismiss. We reverse and

remand.


                                                    _____________________________
                                                              Worswick, J.

We concur:


_________________________________
 Lee, C.J.



_________________________________
 Glasgow, J.




                                               13